NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DIMAS ROGELIO LOPEZ-VASQUEZ,                    No.    19-73063

                Petitioner,                     Agency No. A088-734-606

 v.
                                                MEMORANDUM*
MERRICK GARLAND, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 15, 2021**
                                 Seattle, Washington

Before: HAWKINS, McKEOWN, and CHRISTEN, Circuit Judges.

      Dimas Rogelio Lopez-Vasquez (“Lopez”), a native and citizen of

Guatemala, seeks review of the Board of Immigration Appeals’ (BIA) decision

denying his motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252(a)(1) and we deny the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Lopez first moved the BIA to reopen his removal proceedings on the ground

that country conditions in Guatemala had materially changed. Specifically, Lopez

cited evidence that members of indigenous rights groups have recently been

murdered. This evidence alone cannot establish materially changed conditions

because Lopez did not also provide evidence from the time of his original claim to

be used as a comparison. See Salim v. Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016)

(“[T]he changed country conditions exception is concerned with two points in

time: the circumstances of the country at the time of the petitioner’s previous

hearing, and those at the time of the motion to reopen.”). Even assuming changed

conditions, Lopez has not shown that this evidence is material to his eligibility for

relief because he does not claim to be a member of any indigenous rights group.

See Agonafer v. Sessions, 859 F.3d 1198, 1204 (9th Cir. 2017) (petitioner must

establish that any new evidence is material and that it establishes prima facie

eligibility for relief).

       Lopez also moved the BIA to reopen his removal proceedings to allow him

to apply for cancellation of removal under 8 U.S.C. § 1229b(b)(1). This motion

was properly denied because Lopez did not provide evidence of prima facie

eligibility for cancellation of removal. Cancellation of removal requires a showing

that removal would cause “exceptional and extremely unusual hardship” to a

qualifying relative. 8 U.S.C. § 1229b(b)(1)(D). Lopez’s motion did not meet this


                                          2
standard. He only asserted in a conclusory fashion that his removal would cause

such a hardship, but he did not provide evidence or an explanation of why this is

so. Lopez did provide medical documents for his children, but the documents are

from 2012 and Lopez did not offer evidence showing how his absence would affect

his children’s ability to receive medical care.

      For these reasons, the BIA did not abuse its discretion in denying Lopez’s

motion to reopen. See Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016).

      PETITION DENIED.




                                           3